Case 6:17-cv-00523-JDK-KNM Document 93 Filed 01/27/21 Page 1 of 1 PageID #: 1109




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

TREVOR XAVIER SCHENDEL,                    §
                                           §
      Petitioner,                          §
                                           §
v.                                         §     Case No. 6:17-cv-523-JDK-KNM
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

                                FINAL JUDGMENT
       The Court, having considered Petitioner’s case and rendered its decision by

  opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that this petition for a writ of habeas corpus is DISMISSED

  WITH PREJUDICE. A certificate of appealability is DENIED. All pending motions

  are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

        So ORDERED and SIGNED this 27th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
